DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2022 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

all “units” in claims 1-4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) as a whole is/are drawn to a computer readable medium (CRM) which, under broadest reasonable interpretation (BRI), covers a signal per se unless otherwise defined in the application to exclude ineligible signal embodiments. When looking to the Specification of the application, paragraphs [0224]-[0227] list some hardware examples for the CRM. However, the conditional nature of this language leaves the CRM open-ended. In addition, non-statutory embodiments are not explicitly excluded in the application. Therefore, the claim(s) as a whole, given BRI and in light of the Specification, has/have embodiments that are drawn to a signal per se and is/are ineligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the preamble of the claim refers to “voluntary or involuntary recording medium”. It is unclear what a voluntary or involuntary recording medium is as it is not a term of art and does not have a definition in the Specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al, WO 2018015414 (citations will be given to U.S. Publication No. 2019/0205606 which is an English translation of the reference) in view of Agnello, U.S. Publication No. 2018/0374568.

Regarding claim 1¸ Zhou teaches a mask structure optimization device comprising: 

a classification target image which is an image including a classification target (see Zhou paragraph [0049]);

an initial value setting unit (see paragraph [0050]. As indicated above, this limitation invokes 112(f). When looking to the Specification of the application, paragraph [0224] indicates that the devices recited can be a computer system reading a program) that is configured to set an initial value for a mask pattern of a mask (see Figure 13, step 1312); 

a convolutional processing unit (see paragraph [0050]. As indicated above, this limitation invokes 112(f). When looking to the Specification of the application, paragraph [0224] indicates that the devices recited can be a computer system reading a program) that is configured to execute convolutional processing for the classification target image and an image of the mask (see Figure 13, steps 1314-1316 and paragraph [0101]); and 

a mask pattern optimization unit (see paragraph [0050]. As indicated above, this limitation invokes 112(f). When looking to the Specification of the application, paragraph [0224] indicates that the devices recited can be a computer system reading a program) that is configured to optimize the mask pattern of the mask on the basis of results of the convolutional processing executed by the convolutional processing unit (see Figure 13, step 1318 and paragraph [0115]).

Zhou does not expressively teach 

a classification target image size acquisition unit that is configured to acquire a size of a classification target image which is an image including a classification target; 

a mask size setting unit that is configured to set a size of a mask applied to the classification target image.

However Agnello in a similar invention in the same field of endeavor teaches a system configured to generate a mask for a target image (see Sakamoto paragraph [0018]) as taught in Zhou comprising 
a classification target image size acquisition unit that is configured to acquire a size of a classification target image which is an image including a classification target; a mask size setting unit that is configured to set a size of a mask applied to the classification target image (see paragraph [0160]. As indicated above, this limitation invokes 112(f). When looking to the Specification of the application, paragraph [0224] indicates that the devices recited can be a computer system reading a program of which a server is an equivalent. The functionality of gaining the target image size and setting the mask size is implied by paragraph [0082] of the reference).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine teaching of units to determine the size of an input image and set a mask size as taught in Agnello with the system taught in Zhou, the motivation being to ensure the initial mask does not fully engulf the image.

Method claim 5 recites similar limitations as claim 1, and is rejected under similar rationale. 

Claim 6 recites a computer readable recording medium having a computer program recorded in voluntary or involuntary recording medium, which computer program controls the method of claim 5, which Zhou in view of Sakamoto teaches (see Zhou paragraph [0050]). 
Regarding claim 4, Zhou in view of Agnello teaches all the limitations of claim 1, and further teaches wherein the classification target image has a rectangular shape and that the mask is smaller than the classification target (see Zhou Figure 6, image with mask 602). 

Zhou in view of Agnello does not expressively teach wherein the mask has a rectangular shape, and wherein a dimension of a short side of the mask is smaller than a dimension of a long side of the classification target image and a dimension of a short side of the classification target image. 

However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the mask of Zhou in view of Agnello with the one claimed to yield the predictable results of successfully masking unneeded features.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637